DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (hereinafter Jacobsen)(US 8706170) in view of Yamasaki(US 7199934).
Regarding claim 1, Jacobson teaches a communication control device comprising(item 300 in Fig. 7):
 a communication unit configured to acquire information indicating necessity to communicate with an external device(external device 200 in fig. 3; item 4300 in Fig. 7); and
 a control unit configured to: control drive of a first communication unit and a second communication unit on a basis of the acquired information, the first communication unit communicating with the external device using a first communication mode, the second communication unit communicating with the external device using a second communication mode capable of transferring data at a rate higher than the first communication mode(col. 7, lines 59-67, high resolution use with attached display; also regular VoIP calls; col. 7, lines 42-45, low power, short range WiFi and Bluetooth), and

Jacobsen did not teach specifically, on the basis of the acquired information, to be set automatically the state. However, Yamasaki teaches in an analogous art on the basis of the acquired information, to be set automatically the state (abstract; claim 5). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have on the basis of the acquired information, to be set automatically the state in order to have efficient use of control.
Claims 18-19 are rejected for the same reason as set forth in claim 1.
Regarding claim 2, Jacobson teaches the communication control device according to claim 1, wherein the control unit sets the second communication unit to the active state in accordance with a starting of an application to communicate the moving image data(col. 7, line 65, high resolution use).  
Regarding claim 3, Jacobsen teaches the communication control device according to claim 2, wherein the control unit sets the first communication unit to the active state based on the type of the application (col. 7, line 41-43, low power short range Bluetooth and wifi signals requiring low battery power). 
claim 4, Jacobsen teaches the communication control device according to claim 3, wherein, when the data of the application includes audio data, the drive control unit sets the first communication unit to the active state to communicate the audio data(col. 7, line 63, VoIP calls).  
Regarding claim 10, Jacobsen teaches all the particulars of the claim except, wherein, when the information indicating necessity to communicate with an external device is not acquired in a predetermined time, the control unit sets at least one of the first communication unit and the second communication unit to the power-saving state. However, Yamasaki teaches in an analogous art wherein, when the information indicating necessity to communicate with an external device is not acquired in a predetermined time, the control unit sets at least one of the first communication unit and the second communication unit to the power-saving state (abstract; claim 5). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have the information indicating necessity to communicate with an external device is not acquired in a predetermined time, the control unit sets at least one of the first communication unit and the second communication unit to the power-saving state in order to have efficient use of power.
Regarding claim 11, Yamasaki teaches the communication control device according to claim 10, wherein, when the information indicating necessity to communicate with an external device is not acquired in a further predetermined time, the control unit sets at least one of the first communication unit and the second communication unit to the inactive state((abstract; claim 5). 



Regarding claim 12, Jacobsen teaches the communication control device according to claim 1, wherein, when the information indicating necessity to communicate with an external device is acquired, the control unit sets at least one of the first communication unit and the second communication unit to the active state(col. 7, lines 10-26, low power and high power).  
Regarding claim 13, Jacobsen teaches the communication control device according to claim 12, wherein, when information indicating that a predetermined operation input is performed by a user is acquired as the information indicating necessity to communicate with an external device, the control unit sets at least one of the first communication unit and the second communication unit to the active state(col. 7, lines 10-26).  
Regarding claim 14, Chang teaches the communication control device according to claim 1, wherein the control unit sets the drive state of one of the first communication unit and the second communication unit, which does not perform communication, to the power-saving state or the inactive state(col. 7, high resolution use includes display boom 1008 requires high power).  
Regarding claim 15, Jacobsen teaches 15. The communication control device according to claim 1, wherein the communication control device controls communication between the external device and a wearable terminal attached to a user(col. 7, lines 20-25, 4GLTE and other circuitry requiring high power; split between minimum implementation in the headset with the remainder gateway).  
Regarding claim 16, Jacobsen teaches the communication control device according to claim 15, wherein the wearable terminal is a head-mounted display(item 1010 in Fig. 1E).  
claim 17, Jacobsen teaches the communication control device according to claim 1, wherein, when both the first communication unit and the second communication unit are set to one of the power-saving state and the inactive state, at least one function of a processor of the communication control device is deactivated(Fig. 10).  

Claim 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (hereinafter Jacobsen)(US 8706170) in view of Yamasaki(US 7199934) and Frank et al. (hereinafter Frank)(US 8619029).
Regarding claim 5, Jacobsen in view of Yamasaki teaches all the particulars of the claim except, wherein the control unit is configured to set the drive state of the selected communication unit to the active state based on a comparison between an amount of information of the moving image and a predetermined threshold value. However, Frank teaches in an analogous art wherein the control unit is configured to set the drive state of the selected communication unit to the active state based on a comparison between an amount of information of the moving image and a predetermined threshold value (P[0063]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the control unit is configured to set the drive state of the selected communication unit to the active state based on a comparison between an amount of information of the moving image and a predetermined threshold value in order to have efficient use of power. 
Regarding claim 6, Frank teaches the communication control device according to claim 5, wherein the control unit is configured to set the second communication unit to the active state when the amount of information of the moving image is greater than the predetermined threshold value(Frank:P[0063]).  
claim 7, Jacobsen in view of Yamasaki teaches all the particulars of the claim except, wherein the control unit is configured to set the first communication unit to the active state when the amount of information of the moving image is lower than the predetermined threshold value. However, Frank teaches in an analogous art wherein the control unit is configured to set the first communication unit to the active state when the amount of information of the moving image is lower than the predetermined threshold value (P[0063]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the control unit is configured to set the first communication unit to the active state when the amount of information of the moving image is lower than the predetermined threshold value in order to have efficient use of power. 
Regarding claim 8, Jacobsen in view of Frank teaches the communication control device according to claim 1, wherein the control unit is configured to control the drive state of each of the first communication unit and the second communication unit to be set to the active state based on the amount of information of the moving image and characteristics of the first and second communication units(Frank: P[0063]).  
Regarding claim 9, Jacobsen in view of Frank teaches the communication control device according to claim 8, wherein the control unit is configured to control the drive state of each of the first communication unit and the second communication unit to be set to the active state based on a time necessary for communicating the information of the moving image(Frank: P[0058]).  


Response to Arguments


 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647